DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is action is in response to the set of claims filed on February 01, 2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9, 10, 12, 13, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Husted et al. (US Patent 5,919,203), hereinafter “Husted”  in view of Smith (US Publication No. 2019/0282258).
Regarding claim 1, Husted discloses a tool (10, Figure 1) capable of cleaning a vertebral disc, comprising: an elongated hollow shaft (14, Figure 1) comprising a proximal end (12, Figure 1) and a distal end (16, Figure 1); a first drum (30, Figure 2) rotatably disposed in a housing secured to the proximal end of the shaft, the first drum having a first axis (see the annotated diagram below); a second drum (20, Figure 2) rotatably disposed proximate the distal end of the shaft, the second drum having a second axis parallel to the first axis (see the annotated diagram below); and a belt (22, Figure 1) extending through the hollow shaft and operatively coupled to the first drum and the second drum. 
Husted fails to disclose the belt comprising a plurality of teeth configured to cut anatomical tissue, wherein each tooth of the plurality of teeth remains flush with an outer surface of the belt when a section of the belt comprising the tooth is substantially straight, and projects beyond the outer surface when the section of the belt bends around the first drum or the second drum.
However, Smith discloses a handheld surgical cutting device comprising a plurality of teeth (328 and 400, Figures 4A and 4B and the teeth extend from a rotating shaft) capable of cutting anatomical tissue.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to substitute the cutting edge of Husted with a plurality of cutting blades as taught by Smith in order to provide an alternate cutting configuration that can cut tissue, bone or a combination of tissue and bone which otherwise would be difficult or impossible to cut with the cutting edge; such that in combination  wherein each tooth of the plurality of teeth remains flush with an outer surface of the belt when a section of the belt comprising the tooth is substantially straight, and projects beyond the outer surface when the section of the belt bends around the first drum or the second drum.
Regarding claim 2, the modified Husted’s tool discloses wherein the first drum is capable of driving the belt (i.e. since 30 reciprocates 22 of Husted), and wherein the second drum is freely rotatable (i.e. the reciprocation of 30 rotates 22 which incrementally rotates 20 of Husted) (Column 2, lines 46-55 of Husted).
Regarding claim 3, the modified Husted’s tool discloses wherein the plurality of teeth are formed from a plurality of C-shape cuts in the belt (i.e. the blades are contained and extend from a concave shaped or C-shaped  portion of the shaft of Smith).
Regarding claim 4, the modified Husted’s tool discloses wherein the plurality of teeth are offset to alternating sides of the belt (i.e. the cutting blades are displayed on both sides of the rotating shaft and spaced apart about 180 degrees of Smith).
Regarding claim 7, the modified Husted’s tool discloses further comprising: a motor (26, Figure 1 of Husted), the motor is capable of driving at least one of the first drum and the second drum.
Regarding claim 9, the modified Husted’s tool wherein each tooth of the plurality of teeth is capable of grasping anatomical tissue between the tooth [paragraph 0019 of Smith] and the first surface of the belt when the portion of the belt comprising the tooth is substantially straight, and release the anatomical tissue when the section of the belt comprising the tooth bends around the second drum (i.e. since the teeth rotate within the housing and extend from an elongate shaft of Smith).
Regarding claim 10, Husted discloses a device (10, Figure 1) capable of cleaning a vertebral disc, the device comprising:
a housing (14, Figure 1);
a first rotatable cylinder (30, Figure 2) disposed in a first axial orientation within and proximate a proximal end of the housing (12, Figure 1); a second rotatable cylinder (20, Figure 2) disposed outside a distal end of the housing (16, Figure 1) in the first axial orientation; a belt (22, Figure 2) extending between and operatively coupled to the first rotatable cylinder and the second rotatable cylinder.
Husted fails to disclose the belt comprising a plurality of cutting tabs, wherein each cutting tab of the plurality of cutting tabs remains flush with an outer surface of the belt when a section of the belt comprising the cutting tab is substantially straight, and projects beyond the outer surface when the section of the belt bends around the first rotatable cylinder or the second rotatable cylinder.
However, Smith discloses a handheld surgical cutting device comprising a plurality of cutting tabs (328 and 400, Figures 4A and 4B and the teeth extend from a rotating shaft) capable of cutting anatomical tissue.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to substitute the cutting edge of Husted with a plurality of cutting blades as taught by Smith in order to provide an alternate cutting configuration that can cut tissue, bone or a combination of tissue and bone which otherwise would be difficult or impossible to cut with the cutting edge; such that in combination wherein each cutting tab of the plurality of cutting tabs remains flush with an outer surface of the belt when a section of the belt comprising the cutting tab is substantially straight, and projects beyond the outer surface when the section of the belt bends around the first rotatable cylinder or the second rotatable cylinder.
Regarding claim 12, the modified Husted’s device discloses wherein the plurality of cutting tabs are formed from a plurality of C-shape cuts in the belt (i.e. the cutting blades are displayed on both sides of the rotating shaft and spaced apart about 180 degrees of Smith).
Regarding claim 13, the modified Husted’s device discloses wherein the housing comprises a hollow shaft extending at least partially from the distal end toward the proximal end (see housing 14 extending between 16 and 12, Figure 1 of Husted).
Regarding claim 17, the modified Husted’s device discloses wherein the first rotatable cylinder has a larger diameter than the second rotatable cylinder (as best seen in Figure 2, the first cylinder (30) has a larger diameter than the second rotatable (20)).
Regarding claim 18, the modified Husted’s device discloses wherein the plurality of cutting tabs are formed from a plurality of triangle-shape cuts (see the annotated diagram of Smith).

    PNG
    media_image1.png
    527
    686
    media_image1.png
    Greyscale

Claims 5, 8, 14-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Husted et al. (US Patent 5,919,203) and Smith (US Publication No. 2019/0282258), further in view of Thompson et al. (US Publication 2009/0182362), hereinafter “Thompson”.
Regarding claim 5, the modified Husted’s tool fails to disclose wherein the housing comprises an irrigation system and a suction system.
However, Thompson discloses disclose wherein the housing comprises an irrigation system and a suction system (abstract and [paragraph 0099]).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the housing of the modified Husted’s tool with the obstruction removal system including a vacuum chamber and/or irrigation of Thompson in order to remove the captured clot pieces from the captured devices. 
Regarding claim 8, the modified Husted’s tool wherein at least one of the irrigation system and the suction system [paragraphs 0094- 0099 of Thompson]; such that in combination the systems (of Thompson) are disposed proximate to the second drum (of Husted).
Regarding claim 14, the modified Husted’s device discloses further comprising an irrigation system and a suction system (abstract and [paragraphs 0094-0099]), wherein the irrigation system comprises a fluid conduit capable of dispensing a fluid onto at least one surface of the belt within the housing [paragraphs 0147-0148].
Regarding claim 15, the modified Husted’s device discloses wherein the fluid conduit dispenses the fluid radially [paragraphs 0147-0148 of Thompson]; such that in combination the fluid conduit (of Thompson) dispenses the fluid radially from within the first cylinder [of Husted].
Regarding claim 16, the modified Husted’s device discloses wherein the suction system comprises a conduit (102 and [paragraph 0141 of Thompson]) capable of removing anatomical tissue from the housing (of Husted).
Regarding claim 19, Husted discloses a system (10, Figure 1) capable of removing anatomical tissue from a vertebral disc, comprising: a cutting device comprising: an elongated hollow shaft (14, Figure 1) comprising a proximal end (12, Figure 1) and a distal end (16, Figure 1); a first drum (30, Figure 2) rotatably disposed in a housing secured to the proximal end of the shaft, the first drum having a first axis (see the diagram below); a second drum (20, Figure 1) rotatably disposed proximate the distal end of the shaft, the second drum having a second axis parallel to the first axis (see the annotated diagram below); and a belt (22, Figure 2) extending through the hollow shaft and operatively coupled to the first drum and the second drum; and a drive system (26, Figure 1) operably connected to the first drum and configured to rotate the first drum about the first axis.
Husted fails to disclose the belt comprising a plurality of teeth configured to cut anatomical tissue, wherein each tooth of the plurality of teeth remains flush with an outer surface of the belt when a section of the belt comprising the tooth is substantially straight, and projects beyond the outer surface when the section of the belt bends around the first drum or the second drum; a fluid system configured to dispense into the housing; and a suction system configured to remove fluid and anatomical tissue from within the housing.
However, Smith discloses a handheld surgical cutting device comprising a plurality of teeth (328 and 400, Figures 4A and 4B and the teeth extend from a rotating shaft) capable of cutting anatomical tissue.
However, Thompson teaches a fluid system capable of dispensing fluid into the housing; and a suction system capable of removing fluid and anatomical tissue from within the housing [paragraphs 0094-0099].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to substitute the cutting edge of Husted with a plurality of cutting blades as taught by Smith in order to provide an alternate cutting configuration that can cut tissue, bone or a combination of tissue and bone which otherwise would be difficult or impossible to cut with the cutting edge; such that in combination each tooth of the plurality of teeth remains flush with an outer surface of the belt when a section of the belt comprising the tooth is substantially straight, and projects beyond the outer surface when the section of the belt bends around the first drum or the second drum.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the housing of the modified Husted’s tool with the obstruction removal system including a vacuum chamber and/or irrigation of Thompson in order to remove the captured clot pieces from the captured devices. 
Regarding claim 20, the modified Husted’s system discloses wherein the plurality of teeth are formed from a plurality of C-shape cuts in the belt (i.e. the cutting blades are displayed on both sides of the rotating shaft and spaced apart about 180 degrees of Smith).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Husted et al. (US Patent 5,919,203) and Smith (US Publication No. 2019/0282258), further in view of Palmer et al. (US Publication 2009/0062802).
Regarding claim 6, the modified Husted’s tool fails to disclose wherein at least one portion of the belt is made from stainless steel.  
However, Palmer discloses a powered cutting apparatus comprising a belt (i.e. flexible elongate member) made from stainless steel ([paragraph 0030].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the belt material of the modified Husted’s tool with the stainless-steel material as taught by Palmer in order to provide a well-known abrasive material used in surgical procedures. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Husted et al. (US Patent 5,919,203) and Smith (US Publication No. 2019/0282258), further in view of Simpson et al. (US Publication 2007/0167966).
Regarding claim 11, the modified Husted’s device fails to disclose wherein the belt is a chain.
However, Simpson teaches a cutting system comprising a belt, a chain or cable (1500) [paragraph 0050].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the belt of the modified Husted’s tool with a chain as taught by Simpson in order to provide well-known sturdy structure to transmit power to the cutting blade. 

    PNG
    media_image2.png
    340
    914
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA S JONES whose telephone number is (571)270-5963. The examiner can normally be reached Monday to Friday from 8am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diana Jones/Examiner, Art Unit 3775          

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775